On Application for Rehearing.
PER CURIAM.
In formulating the decree handed down in this case, the court ordered that the judicial sequestration, to the bond for the release of which plaintiff is entitled to look for the recovery of the amount awarded him, be dissolved, instead of maintained. It is therefore ordered that said decree be amended so as to read, “That the judicial writ of sequestration be now maintained, at the cost of the defendants,” and, as thus amended, affirmed.
It is further ordered that defendants’ application for rehearing be refused.
O’NIELL, J., dissents, being of the opinion that the rehearing should be granted.